EXHIBIT 10.14

CONFIDENTIAL
EXECUTION VERSION

DATA TRANSFER AGREEMENT

This Data Transfer Agreement ("DTA") is made as of the date set forth below (the
"Effective Date") between Pioneer Hi-Bred International, Inc. and its Affiliates
("Pioneer") and the undersigned company ("Company"). The parties hereto hereby
agree as follows:

1.0 SCOPE OF DTA

This DTA shall apply to all Transfers of Personal Information from Pioneer to
Company and the Company Affiliates and to the Processing of Personal Information
by Company and the Company Affiliates as reflected in commercial agreements
between the parties. To the extent any Company Affiliate receives Personal
Information from Pioneer or a Pioneer Affiliate, Company shall cause each such
Company Affiliate to comply with the terms and conditions of this DTA, as if
such affiliate were a named party to this DTA. Company shall be liable for the
actions or omissions of each Company Affiliate with respect to all Transfers and
Processing of Personal Information in accordance with the terms of this DTA. The
terms of this DTA shall prevail in the event of any conflict with any terms in
any other written agreements between the parties, to the extent the conflict
relates to the transfer of Personal Information.

If any Transfer is subject to any law or regulation of any country which
requires a change in the terms of this DTA or additional actions, the parties
will use reasonable commercial efforts to promptly amend this DTA or otherwise
comply with any such laws.

2.0 WARRANTIES

2.1 Warranties, Representations, and Covenants by Pioneer

With respect to each Transfer of Personal Information, Pioneer hereby warrants,
represents, and covenants to Company that:

Pioneer has obtained any and all legally required consents and has the right to
Transfer Personal Information to Company and the Company Affiliates, as
applicable; and

Pioneer has full legal authority to give the warranties, make the
representations, enter into the covenants, and fulfill the undertakings set out
in this DTA.

2.2 Warranties, Representations, and Covenants by Company

With respect to each Transfer of Personal Information, Company hereby
represents, warrants and covenants to Pioneer regarding such Personal
Information that:

Company will comply with all Applicable Laws and this DTA with respect to the
receipt, use, Processing, and any subsequent transfer of such Personal
Information to a third party by Company;

Company has full legal authority to give the warranties, make representations,
enter into the covenants, and fulfill the undertakings set out in this DTA.

To the extent applicable, Company has obtained any and all legally required
consents and has the right to Transfer Personal Information to Pioneer;

3.0 OBLIGATIONS OF COMPANY

3.1 Company may only use Personal Information for the purpose of providing
products or services to Pioneer, in compliance with Applicable Law, and will not
use Personal Information received from Pioneer for any purpose, including for
its own commercial benefit, not specifically permitted in writing by this DTA
and any underlying commercial agreement. Except with the prior written consent
of Pioneer, Company shall not:

contact Individuals to obtain consent for additional types of Processing;

undertake any direct marketing to any Individuals; or

use any Personal Information as the basis to grant or deny any material benefit
to an individual, the determination of which is wholly automated.

3.2 Cross Border Obligations

Where Company and any Company Affiliate, as applicable, receives Personal
Information from Pioneer and is located in any of the countries listed in the
Special Jurisdictional Provisions (attached as Exhibit C), or from Pioneer that
relates to Personal Information Collected or controlled by Pioneer Affiliates
located in one of the countries listed in the Special Jurisdictional Provisions,
Company will treat such Personal Information in accordance with the Special
Jurisdictional Provisions.

Where Company and any Company Affiliate, as applicable, receives Personal
Information from Pioneer or another Pioneer Affiliate which has certified to the
Safe Harbor, which relates to Personal Information Collected or controlled by
Pioneer Affiliates located in the European Economic Area or Switzerland
("European Personal Information"),

1

--------------------------------------------------------------------------------

CONFIDENTIAL
EXECUTION VERSION

Company shall Process the European Personal Information in accordance with the
relevant Safe Harbor Principles as they may be amended from time to time (a copy
of the current principles are attached as Exhibit B) with the exception of the
notice, choice and enforcement principles.

Where Company and any Company Affiliate, as applicable, receives Personal
Information directly from any Pioneer Affiliate located in the European Economic
Area or Switzerland, Company (and Company Affiliates) shall enter into
appropriate data transfer agreements with any individual Pioneer Affiliate) as
needed to satisfy cross-border transfer obligations relating to Personal
Information, such as the Standard Contractual Clauses issued by the European
Commission or other similar agreements.

Where Company and any Company Affiliate, as applicable, is in the US and has
certified to the EU-US and/or Swiss-US Safe Harbor, Company will handle all
European Personal Information consistently with the Safe Harbor.

3.3 Use of Security Controls

Company shall have a written comprehensive security program that protects
Personal Information Transferred by Pioneer and includes appropriate and
commercially reasonable technical and organizational Security Controls, to
prevent accidental or unlawful destruction or accidental loss, alteration,
unauthorized disclosure or access and against all other unlawful forms of
Processing or as otherwise required or deemed to be adequate under any
Applicable Law. Such Security Controls will be at least as stringent as the data
protection rules that Company uses to protect its own employee, customer, or
supplier Personal Information.

In the event that there is any unauthorized access, unauthorized, unlawful or
accidental loss, destruction, acquisition of or damage to Personal Information
in Company's or any Company Affiliate's control (Security Incident), Company
will immediately notify Pioneer (and in any event within 24 hours) of such
unauthorized access or acquisition and will fully cooperate with Pioneer to
investigate, remediate, and mitigate the effects of the Security Incident and to
comply with any notification provisions to individuals or regulatory authorities
that Pioneer deems appropriate. To the extent that such Security Incident arises
out of an act or omission by Company, any Company Affiliate or their respective
personnel, or is a breach of this DTA by Company or any Company Affiliate,
Company will be responsible for any liability, claims, costs or expenses arising
from such unauthorized access or acquisition.

Company will hold Personal Information in strict confidence and require
employees and personnel who will be provided access or will otherwise Process
Personal Information to protect all Personal Information in accordance with the
requirements of this Agreement (including during the term of their employment
and thereafter).

Company will limit access to Personal Information to only those individuals who
have a legitimate business need to access the Personal Information and will
grant access to the smallest number of necessary individuals. Company will also
implement appropriate technical and physical access controls (such as passwords,
card key readers, and locks on files) to limit access to Personal Information.

Company will provide employees and personnel who will be provided access, or
will otherwise Process Personal Information, with appropriate training regarding
information security and the protection of Personal Information.

Company will comply with any Security Controls required by any country having
jurisdiction over the Personal Information.

Company will encrypt, using industry standard encryption tools, all Special
Personal Information that Company: (i) transmits or sends wirelessly or across
public networks; (ii) stores on laptops or storage media; and (iii) stores on
portable devices, where technically feasible. Company shall safeguard the
security and confidentiality of all encryption keys associated with encrypted
Special Personal Information.

3.4 Accuracy

Company will take reasonable steps to maintain the accuracy of Personal
Information for the intended purposes of Processing and will assist Pioneer in
updating or deleting Personal Information as requested by Pioneer.

3.5 Access and Correction

Company shall reasonably cooperate with Pioneer to provide all Individuals with
the ability to effectively exercise any right to access and correct Personal
Information. Company shall reasonably cooperate in correcting any Personal
Information that Pioneer determines contains inaccurate Personal Information
regarding Individuals who have requested such

2

--------------------------------------------------------------------------------

CONFIDENTIAL
EXECUTION VERSION

correction, provided that Pioneer communicates such corrected Personal
Information to Company.

3.6 Supervision of Personnel

Company shall be fully responsible and liable for the acts or omissions of its
personnel with access to Personal Information and will hold those of its
personnel with access to Personal Information accountable for violations of this
DTA.

3.7 Notification and Implementation of Opt-Outs

Company will timely notify Pioneer of (i) any Opt-Out or any other choice or
request for access or rectification, blocking or similar requests made by any
Individual, and shall not respond to any such requests unless expressly
authorized to do so by Pioneer; (ii) any complaint relating to the Processing of
Personal Information, including allegations that the Processing infringes on an
Individual's rights under Applicable Law; or (iii) any order, demand, warrant,
or any other document purporting to compel the production of Personal
Information under Applicable Law. Company shall use and Process all such
Personal Information in accordance with all such Opt-Outs or other choices and
will promptly notify Pioneer of such actions, and shall cooperate with Pioneer
with respect to any action taken relating to such request, complaint, or order
or other document.

3.8 Risk of Loss in Transfer

Company shall bear the risk of loss associated with any alteration, degradation
or corruption of Personal Information during any Transfer to or from Company and
while such Personal Information is in Company's possession, to the extent any
such losses arise out of the negligence, willful misconduct, or breach of this
DTA by Company or any third party having been provided with access to Personal
Information by Company.

3.9 Subsequent Transfers

Company shall not make any Transfers of Personal Information to any third party,
including contractors, affiliates or service providers of Company received from
Pioneer, unless it has received written permission from Pioneer to make such a
Transfer, except where such disclosure, transfer or access is mandated by
Applicable Law (subject to Company providing Pioneer with prompt written notice
of such requirement to transfer or disclose, unless such notice is prohibited by
Applicable Law). If Pioneer has agreed, then to the extent that Company retains
a contractor or service provider in order to provide services to Pioneer and
such contractors or service providers have granted access to Personal
Information, Company must enter into an agreement with each contractor or
service provider that is at least as stringent as this DTA and imposes on each
contractor or service provider all of the obligations under this DTA. Such
agreement shall be provided to Pioneer promptly upon request. Company shall
remain accountable and responsible for all actions by such third parties with
respect to the disclosed or transferred Personal Information.

3.10 Retention and Destruction of Personal Information

Company shall retain all Personal Information only for the period necessary to
complete the purposes for which the Personal Information was Transferred to
Company by Pioneer. Upon the expiration or earlier termination of the underlying
commercial agreement, Company will cease Processing and will permanently destroy
all of Pioneer's Personal Information so that the Personal Information is
unreadable or return the Personal Information to Pioneer, as instructed by
Pioneer. Company will obtain permission from Pioneer before destroying any of
the Pioneer Personal Information.

3.11 Direct Marketing and Online Tracking

To the extent that Company provides any direct marketing or tracking services to
Pioneer, Company shall provide notice to, and obtain consent as appropriate
under direct marketing and commercial communications laws.

By providing Personal Information to Pioneer relating to direct marketing or
tracking, Company represents and warrants that it has provided all necessary
notices and obtained all necessary consents to provide the Personal Information
for those purposes.

Company will comply with all Applicable Laws when using cookies and similar
online tracking technologies on behalf of Pioneer, on any website operated by
Pioneer, and shall refrain from engaging in any behavior which renders or is
likely to render Pioneer in breach of Applicable Laws.

3.12 Inspection

Company shall provide Pioneer and its authorized representatives with access to,
and the right to inspect, all Records relating to the Collection, Processing or
Transfer of Personal Information, all Processing premises and all Security
Controls used to protect such Personal Information subject to this DTA. Unless
otherwise agreed, any such inspection shall occur only at the business offices
or data centers of the Company, during normal business hours, and shall be
conducted by a mutually acceptable third party inspector. Pioneer shall pay the
third party inspection costs of any such inspection but shall not be obligated
to reimburse Company for any costs incurred by Company in the inspection
process.

3

--------------------------------------------------------------------------------

CONFIDENTIAL
EXECUTION VERSION

3.13 Provision of DTA to Individuals

Company and Pioneer shall make copies of this DTA available to any Individual,
upon reasonable request by the Individual.

3.14 Regulatory Investigations

Company and Pioneer shall cooperate in any regulatory investigation or in any
internal investigation by either party arising out of this DTA, whether or not
related to a regulatory investigation. In addition, both parties shall cooperate
in responding to any inquiry by any Individual. In the event of any such
investigation or inquiry, upon notice to the other party, either party may
suspend any further Transfers for so long as may be necessary to obtain
assurances that any additional Transfers will not provide the basis for further
regulatory action or possible liabilities. Except as provided in Section 3.15
such suspension will not relieve either party of any liability arising from a
default of this DTA or any other related commercial agreements. A default under
this DTA will, at the option of the non-defaulting party, be deemed to be a
default under the terms and conditions of any such related commercial
agreements.

3.15 Right to Suspend Transfers

If the performance of this DTA will violate Applicable Law, then either Company
or Pioneer shall have the right to suspend, and not execute, any such Transfer
but only to the extent that such Transfer violates Applicable Law. If any such
suspension is material, then such suspension will be treated as an event of
force majeure under the terms and conditions of any related commercial
agreements between the parties.

3.16 Allocation of Costs

Unless otherwise specified, Company and Pioneer shall perform all of their
obligations under this DTA at their own respective cost and expense.

4.0 INDEMNITIES AND LIMITATION OF LIABILITY

4.1 Indemnity

Company and Pioneer shall each indemnify, defend, and hold harmless the other
party against all third party claims for liabilities, damages, losses or
expenses incurred to the extent arising out of the negligence, willful
misconduct, breaches of this DTA, or violations of Applicable Law in the
performance of this DTA by the party at fault, its employees, agents,
subcontractors or assigns. Further, in the event the parties are jointly at
fault, they agree to indemnify each other in proportion to their relative fault.

4.2 Scope

The claims for liabilities, damages, losses or expenses covered under Section
4.1 include, but are not limited to: settlements, judgments, court costs,
reasonable attorneys' fees and other litigation expenses, fines and penalties
arising out of actual or alleged (a) injury to or death of any person, including
employees of each party, or (b) loss or damage to property, including intangible
property.

4.3 Limitations

EXCEPT FOR THE INDEMNITY OBLIGATIONS CONTAINED IN THIS SECTION 4, VIOLATIONS OF
ANY LAW, ANY DAMAGES ARISING FROM PERSONAL INFORMATION LOSS RESULTING FROM THEFT
OF A COMPUTER OR UNAUTHORIZED ACCESS TO OR USE OF THE PERSONAL INFORMATION BY
EMPLOYEES, SUBCONTRACTORS OR AGENTS OF THE COMPANY OR COMPANY AFFILIATES, ANY
OTHER UNAUTHORIZED DISCLOSURES OF PERSONAL INFORMATION IN VIOLATION OF ANY
CONFIDENTIALITY OBLIGATIONS; OR THE FAILURE TO OTHERWISE PROVIDE ADEQUATE
PHYSICAL AND ELECTRONIC SECURITY AS REQUIRED BY THIS DTA, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING, BUT NOT LIMITED TO, DAMAGES BASED UPON
LOSS OF PROFITS AND/OR LOSS OF BUSINESS ARISING OUT OF OR IN ANY WAY RELATED TO
THIS DTA OR THE PERFORMANCE THEREOF, EVEN IF THAT PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

4.4 Confidentiality

Personal Information will be deemed to be confidential information of the party
disclosing the Personal Information under the terms of any confidentiality
provisions of any applicable commercial agreement or separate confidentiality or
non-disclosure agreement between the parties.

4.5 Survival

The provisions of this Section 4 shall survive the termination of this DTA.

5.0 TERM AND TERMINATION

This Agreement shall be effective as of the date specified below the signature
block, unless specified otherwise with respect to a particular entity in the
signature pages of this Agreement.

In the event of a material breach by Company or Pioneer of this DTA, the
non-breaching party may terminate this DTA, by written notice to the breaching
party, 30 days after the party first delivered written notice declaring such
breach, and upon the failure of such breach to be cured within such 30 days.
With

4

--------------------------------------------------------------------------------

CONFIDENTIAL
EXECUTION VERSION

respect to any Transfers occurring prior to the termination of this DTA, the
provisions of Section 3 shall survive such termination.

6.0 MISCELLANEOUS

6.1 Choice of Law

Except as otherwise required by Applicable Law:

This DTA will be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to principles of conflict or choice of
laws.

The courts within the State of Delaware will be the only courts of competent
jurisdiction for enforcement or interpretation of this DTA.

Company and Pioneer do hereby irrevocably submit themselves to the personal
jurisdiction of the courts of the State of Delaware, including the U.S. District
Courts for the District of Delaware.

6.2 Change of Law

In the event of a change in Applicable Law which would make the continued
Transfer of Personal Information under this DTA, or the continued Processing of
such Personal Information by Company, unlawful, then, prior to the effective
date of any such change in Applicable Law, either (a) if commercially reasonable
alternatives exist for adjusting the procedures for Transfer or Processing in
order to avoid a violation of Applicable Law, then Pioneer and Company, at their
own respective cost and expense, shall cooperate by implementing such
alternatives, or (b) if no such alternatives exist, then either Pioneer or
Company shall be entitled to terminate all further Transfers which, if executed,
would be unlawful following the change in Applicable Law. Any such suspension of
Transfers will be treated as an event of force majeure under the terms and
conditions of any related commercial agreement between the parties relating to
such Collection of Personal Information, Processing or Transfer and may be the
basis for termination of such related commercial agreement.

6.3 Severability

Any provision of this DTA that is determined by a court of competent
jurisdiction to be invalid or unenforceable will be ineffective to the extent of
such determination without invalidating the remaining provisions of this DTA or
affecting the validity or enforceability of such remaining provisions.

6.4 Waiver; Successors & Assigns

No oral modification or waiver of any of the provisions of this DTA shall be
binding upon either Company or Pioneer. This DTA is for the benefit of, and
shall be binding upon, the parties and their respective successors and assigns.

6.5 Notices

Whenever Company or Pioneer desires or is required to give any notice, demand,
or request with respect to this DTA, such communication shall be made in
writing. Communications in writing must be delivered by a courier service that
confirms delivery in writing or via certified or registered mail, postage
prepaid, return receipt requested, addressed to the representative as set forth
in Exhibit A.

6.6 Complaints

Company and Pioneer agree to designate a person to receive and respond to any
complaints by Individuals about their Personal Information.

6.7 Third Party Rights

No Individual or third party with Personal Information has any other beneficial
rights under this DTA, except, the parties agree that Pioneer Affiliates are
intended third-party beneficiaries of this Agreement and that this Agreement is
intended to inure to the benefit of such Pioneer Affiliates. Without limiting
the foregoing, Pioneer Affiliates will be entitled to enforce this Agreement as
if each was a signatory to this Agreement.

6.8 Amendments in Writing

Company and Pioneer agree that any and all amendments to this DTA must be made
in writing and signed by both parties. No amendment can be made by electronic
means.

6.9 Counterparts

This DTA may be executed by the parties on any number of separate counterparts,
and all executed counterparts shall constitute one agreement binding on all the
parties notwithstanding that all the parties are not signatories to the same
counterpart. For purposes of this DTA, a document (or signature page thereto)
signed and transmitted by facsimile machine or e-mail is to be treated as an
original document. The signature of any party thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.

7.0 DEFINITIONS

The following capitalized terms shall have the following meanings when used in
this DTA:

7.1   "Applicable Law" means any law, statute, declaration, decree, directive,
legislative enactment, order, ordinance, regulation, rule or other binding
restriction (including any and all legislative and/or regulatory amendments or
successors thereto), to which a party to this Agreement is subject and which

5

--------------------------------------------------------------------------------

CONFIDENTIAL
EXECUTION VERSION

is applicable to a party's information protection and privacy obligations.

7.2   "Collect" (including the usage of "Collected" or "Collection") means to
conduct the initial gathering and recording of data regarding Individuals,
whether or not the data constitutes Personal Information.

7.3   "Company Affiliate" means each Affiliate (as such term is defined in the
APSA) of the Company.

7.4   "Pioneer Affiliate" means any domestic or foreign partnership, joint
venture, corporation or other form of enterprise in which Pioneer possesses
(directly or indirectly) an ownership interest of 20 percent or greater (or
lesser ownership if such is the maximum allowed by law) or where Pioneer has a
written management agreement to manage the relevant procurement activities of
the Pioneer entity.

7.5   "Individual" means a Person to whom Personal Information relates and about
whom Personal Information may be Processed under this Agreement.

7.6   "Notice" means a disclosure to an Individual in connection with the
Collection or Processing of Personal Information that informs the Individual
regarding:

The identity of the entity making decisions about the Personal Information;

The types of Personal Information being Collected;

The purposes for which Personal Information may be used;

Any recipients (or categories of recipients) of Personal Information;

Any right of the Individual to have access to Personal Information;

Any right of the Individual to rectify any Personal Information which is
inaccurate; and

The consequences, if any, to Individual of not providing Personal Information.

7.7   "Opt-Out" means a choice given to or exercised by an Individual to
decline, reject or refuse the Collection or Processing of his or her Personal
Information.

7.8   "Personal Information" means any information that identifies an Individual
or relates to an identifiable individual. Examples of Personal Information
include, but are not limited to, name, address, telephone number, and email
address.

7.9   "Process" (including the usage of "Processes", "Processed" or
"Processing") means any operation or set of operations which is performed upon
Personal Information, whether or not by automatic means, including, without
limitation, any Collection, Transfer, recording, organization, storage,
adaptation, alteration, retrieval, consultation, use, disclosure, transmission,
dissemination, combination, blocking, erasure or destruction thereof.

7.10   "Record" means information that is inscribed on a tangible medium or is
stored in an electronic or other medium and which is retrievable in perceivable
form.

7.11   "Safe Harbor Program" shall mean individually and collectively the
U.S.-E.U. Safe Harbor Framework and the U.S.-Swiss Safe Harbor Framework
developed by the U.S. Department of Commerce in consultation with, respectively,
the European Commission and the Federal Data Protection and Information
Commissioner of Switzerland.

7.12   "Security Controls" means any controls that are used to regulate access
to, or prevent the alteration, loss or destruction of, any Personal Information.

7.13   "Special Personal Information" means any of the following types of
Personal Information: (i) social security number, taxpayer identification
number, passport number, driver's license number or other government-issued
identification number; or (ii) credit or debit card details or financial account
number, with or without any code or password that would permit access to the
account; credit history, or (iii) information on race, religion, ethnicity,
sexual orientation, medical or health information, genetic or biometric
information, political or philosophical beliefs, trade union membership,
background check information, judicial data such as criminal records or
information on other judicial or administrative proceedings.

7.14   "Transfer" (including the usage of "Transfers", "Transferred",
"Transference" or "Transferring") means the access to or sharing of Personal
Information by electronic or other means.

[Signature page to follow.]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this DTA as of the
Effective Date.

"PIONEER"

PIONEER HI-BRED INTERNATIONAL, INC.

 

 

By_________________________________
Authorized Signature

___________________________________
Type/Print Name of Signer

Title: ___________________________________

Effective Date: December 31, 2014

"COMPANY"

 

S&W SEED COMPANY



 

 

By_________________________________
Authorized Signature

___________________________________
Type/Print Name of Signer

Title: ___________________________________

 

[Signature Page to Data Trsnsfer Agreement]